DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/632,951, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
‘951 does not provide any disclosure towards or support for the porosity limitations in claims 1 and 13, particularly “to have a porosity at or below 17 percent” and “to have a porosity at or below 2 percent.”
‘951 does not provide any disclosure towards or support for the specific weight ratio limitations in claims 1 and 13, particularly “the pellets including a metal material and a binder material in a ratio of 80% by weight metal material to 20% by weight binder material” (claim 1) and “each metal-based pellet comprises metal powder and binder in a ratio of 80% by weight metal to 20% by weight binder” (claim 13). The only disclosure in ‘951 towards the particularly 80/20 material ratio in the pellets is “each-metal based pellet comprises (a mixture of) metal powder and binder in a typical ratio if 80% by volume metal to 20% by volume binder,” ([0045, 0049] in specification of ‘951). 
‘951 does not provide any disclosure towards or support for the nozzle orifice size range of “between 0.5 mm and 3 mm” in claims 23-24. 
‘951 does not provide any disclosure towards or support for the dispensing speed range of “1000 mm/minute to 10,000 mm/minute” of claims 25-26. 
In summary, the earliest priority date afforded to the instant claims is the filing date of the instant non-provisional application of 02/20/2019 due to the deficient disclosure of the claimed subject matter in the 62/632,951 provisional application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite the limitation "the base".  There is insufficient antecedent basis for this limitation in the claims.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: heating the metal-based pellets at the extruder to convert the metal-based pellets to a liquid state material (instant specification [0011]). In claim 26, the limitation of “wherein the extruding and dispensing steps result in the metal-based pellets being dispensed from the nozzle in a liquid state” contains a gap between steps of “transporting the metal-based pellets from the extruder body towards the nozzle end” (claim 14, from which claim 26 depends) and the “the metal-based pellets being dispensed from the nozzle in a liquid state” as the specification at [0011, 0046] requires sufficient heating of the metal-based pellets at the extruder to convert them to a liquid state material, similarly to the limitation recited in the instant claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 13-16, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 2017/0251713, hereinafter referred to as "Warner") in view of Vanacker, Gerolf (EP3117982A1, hereinafter referred to as "Vanacker") and Barocio et al. (US 2019/0366639, hereinafter referred to as "Barocio").
Regarding claims 1, 5, 13, and 16, Warner teaches a method for producing an object by mixing and pelletizing a metal powder and binder to provide a feedstock [0025, 0139] to a 3D printer including an extruder and a nozzle ([0112-0113], Fig. 7), heating the feedstock to at least the melting point of the binder, and extruding the feedstock through a nozzle onto a stage in a layer-by-layer fashion producing a green part [0025]. Warner teaches a two-part binder of a combination of thermoplastics with complimentary physical properties, such as a high density and low density combination of polyacetal (polyoxymethylene) and polyethylene [0025, 0079]. Warner further teaches a step of debinding the green part to remove a portion of the binder material, producing a brown part with a void volume greater than 10%, and a step of sintering wherein residual binder is removed to produce a part having less than 3% void volume [0134, 0141-0142]. Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Warner teaches alloys of carbon steel and alloys of iron and chromium being suitable for the metal powder material [0025], such that stainless steel would have been obvious to one of ordinary skill in the art.
However, Warner does not disclose a ratio of metal to binder in the produced pellets. 
Vanacker teaches a method of fabricating 3D-printed parts using metal-based pellets that include at least one polymer as a binder [0010], and further teaches the pellets including at least 50 vol.% metal particles and at least one polymer as a binder [0074], implying a binder concentration range of 50 vol.% or less. The metal to binder ratio in Vanacker is seen to provide at least an overlapping range to the metal to binder ratio of the instant claims, and falls in accordance with Applicant’s example in the instant specification of 60 vol.% metal to 40.% binder in the mixed pellets [0051]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Vanacker teaches an extrusion nozzle configuration with an actively controlled gate for achieving a larger concentration of metal particles in the pellets while preventing material leakage in the extrusion process [0012-0013, 0038]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion nozzle used in the method of Warner to adapt the actively controlled gate configuration taught by Vanacker in order utilize pellets with larger concentrations of metal powders (≥50 vol.%) while preventing material leakage.
The combination of Warner and Vanacker does not teach a mass flow rate for dispensing the feedstock material at greater than or equal to 8 pounds per hour as claimed. 
Barocio teaches a method of co-extruding and depositing a multiphase material on a surface [0009], wherein the multiphase material includes at least one material impregnated in a polymeric matrix, and the material can be a metallic material, such as a metal or alloy, and the multiphase material for deposition is formed by merging a flow of molten polymer and the metallic material in the extrusion nozzle, and the molten polymer may be made of pellets from an extruder to provide a pelletized feedstock material [0028, 0059-0060, 0062]. Barocio also teaches that that concepts of the disclosed method can be extended to include printing with more than two phases or just one phase [0025]. Barocio further teaches an embodiment of extruding at material throughput of 10 lb/hour [0036]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Warner in view of Vanacker and adapt the 10 lb/hour material throughput rate as taught by Barocio in the extrusion and deposition method in order to yield the predictable result of printing a part from a liquid state metallic-polymeric composite material formed from a heated pelletized feedstock at a suitable material feed rate known in the art. See MPEP 2143(I)(A). As Warner and Vanacker are silent regarding throughput rate for the extruded material, it would have been obvious to one of ordinary skill to source throughput rates from prior art methods using similar systems and feedstock materials. Furthermore, as Vanacker teaches the actively controlled gate nozzle as being capable of adjusting a nozzle opening size in order to shorten print times through wider extrusion openings [0057], one of ordinary skill would have a reasonable expectation of success in adjusting a material throughput rate as it necessarily follows that nozzle opening size and material throughput rate are directly related process parameters.  
Regarding claims 14-15, Warner teaches the 3D printer including a chamber (Fig, 7 – element 710) containing a screw (Fig. 7 – element 720) rotated by a rotatable shaft (Fig. 7 – element 740), and a chamber opening (Fig. 7 – element 360) for attaching a nozzle [0112, 0113]. Warner teaches that material (Fig. 7 – element 320) is fed into an extruder ingress (Fig. 7 – element 750) and moved down the chamber by the moving walls of the screw (Fig. 7 – element 730), and moved out of the chamber opening as extruded material (Fig. 7 – element 370) [0112]. Warner further teaches that a chamber heater can be included and wrapped around the chamber wall [0112], for heating the material to be extruded [0025, 0098].
Regarding claims 23-24, Warner is silent regarding a nozzle orifice size between 0.5 mm and 3 mm as claimed. However, the combination of Warner and Vanacker, as applied to claims 1 and 13 above, adapts the actively controlled gate configuration taught by Vanacker to the extrusion nozzle of Warner. Vanacker further teaches that the nozzle incorporates an actively controlled set of barriers that control the nozzle opening in 1 dimension and the other dimension remains fixed to some small value (e.g. 0.5 mm), and much wider extrusion ‘roads’ can be realized, which can shorten printing time significantly [0057]. It would have been obvious to one of ordinary skill in the art to operate the adjustable nozzle opening in the extruder of Warner in view of Vanacker at dimensions wider than 0.5 mm in order to shorten printing time. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claims 25-26, Barocio teaches using a maximum extrusion speed of 3500 mm/min [0036]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). It would have been further obvious to one of ordinary skill in the art to adapt a maximum extrusion speed of up to 3500 mm/min in the combined method of Warner, Vanacker, and Barocio in order to yield the predictable result of printing the part at a suitable extrusion speed known in the art and align with the associated parameter of a material throughput rate (Barocio [0036]). See MPEP 2143(I)(A). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 2017/0251713, hereinafter referred to as "Warner") in view of Vanacker, Gerolf (EP3117982A1, hereinafter referred to as "Vanacker") and Barocio et al. (US 2019/0366639, hereinafter referred to as "Barocio") as applied to claim 1 above, and further in view of Tsao, Che-Chih (US 2016/0151833, hereinafter referred to as "Tsao").
Regarding claims 2-3, although not meeting all of the material or structural requirements as claimed, it is noted that Warner provides examples of complex printed structures including hollow and truncated dome geometries (Fig. 14A-18A, [0044-0049]). Additionally, Warner teaches the printing method being useful for printing unconventional materials [0004-0005]. 
However, the combination of Warner, Vanacker, and Barocio does not teach a printed object having a base with a hollow shape (claim 2) or a truncated dome or frustoconical shape (claim 3). 
Tsao teaches an additive manufacturing method suitable for solidification materials of a mixture of metal and polymer particles [0061], and teaches a printed part having a base, wherein the base has inner and outer walls such that it has a hollow portion and is frustoconical in shape (Fig. 1 – element 102, [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Warner, Vanacker, and Barocio to print a part with the geometry taught by Tsao in order to increase the variety of printed geometries available from the prior art method. As Warner provides examples of complex printed geometries (Fig. 14A-18A, [0044-0049]), one of ordinary skill would have a reasonable expectation of success in making the modification to the print geometry. Furthermore, it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration as claimed is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04(IV)(B). 

Response to Arguments
Applicant’s arguments filed 05/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/            Examiner, Art Unit 1738                                                                                                                                                                                            
/SALLY A MERKLING/            SPE, Art Unit 1738                                                                                                                                                                                            	9/1/2022